Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00508-CV

                   IN THE INTEREST OF J.T.G. and E.R.G., Children

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 17-04-0312-CVA
                  Honorable Melissa Uram-Degerolami, Judge Presiding

         BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED December 5, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice